DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Yamaguchi et al. (US 20140120636), Sugishita et al. (US 20090095422), Tomomi (CN 100367458; translation of record 06/02/2021), and Hannou et al. (JP 07286907; translation of record 09/17/2021) fail to specifically teach the invention as claimed. The specific limitations (recited structurally in independent claims 1 and 13 where claim 13 is to a substrate processing apparatus with a temperature sensor and claim 1 to the temperature sensor) of a temperature sensor comprising a first main body portion, a first protective member including an opening portion including a first temperature measuring portion configured to measure an internal temperature of a reaction tube where the first main body portion is between a ceiling portion of the reactor tube and the first protective member in independent claims 1 and 13 when combined with the limitations of a cutout portion where the first temperature measuring portion is disposed and a positioning portion where the main body portion is configured to be positioned by the first protective member as the positioning portion is inserted into the opening portion as well as the remaining structural and connective limitations 
Hence the prior art of record fails to teach the invention as set forth in claims 1-10 and 13-22. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855